UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-1346



ISAIAH HARLEY,

                                                Plaintiff - Appellant,

          versus


VICTORIA A. LAMBERT;        LUCENT   TECHNOLOGIES,
INCORPORATED,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
99-2862-CCB)


Submitted:   May 31, 2001                       Decided:   June 8, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Isaiah Harley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Isaiah Harley seeks to appeal an order of the district court

purportedly entered on March 2, 2001.   The district court docket

sheet reflects that there was no order entered by the court on or

around that date.   To the extent Harley seeks to appeal the dis-

trict court’s order filed on September 28, 1999, and entered on the

district court’s docket on September 29, 1999, dismissing his civil

complaint as frivolous, Harley already has appealed that order, and

we affirmed the district court’s dismissal. Harley v. Lambert, No.

99-2403 (4th Cir. Dec. 21, 1999) (unpublished).   We therefore dis-

miss this appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2